DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed June 3, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-19 are allowable over the references of record for at least the following reasons:
	Claim 1: wherein the liquid drainage means is arranged to drain liquid from the region to another region formed between the first valve stem and the valve guide, the other region being located longitudinally below the valve guide air passage.  
	The closest prior art is the Vincent reference.  The Vincent reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modifying the Vincent reference to arrive at the language of the amended claim 1 would render the Vincent reference inoperable for its intended purpose.  The Vincent reference discloses a barrier between the spring chamber and the valve that is sealed by an O-ring.  If such a structure were used as required by the language of amended claim 1, it would no longer maintain a barrier between the spring chamber and the valve thereby allowing oil into the combustion chamber rendering the device inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747